--------------------------------------------------------------------------------

Exhibit 10.5
 
 
EXECUTION VERSION

FIFTH AMENDMENT TO CREDIT AGREEMENT AND CONSENT


This FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into, as
of September 17, 2009, by Cheniere Common Units Holding, LLC, a Delaware limited
liability company (the “Borrower”), the Loan Parties, the Lenders party hereto
and The Bank Of New York Mellon, as administrative agent (in such capacity and
together with its successors, the “Administrative Agent”) and as collateral
agent (in such capacity and together with its successors, the “Collateral
Agent”).
 
All capitalized terms used in this Amendment and not otherwise defined herein
have the meanings ascribed to such terms in the Credit Agreement (as defined
below).
 
Preliminary Statements
 
A.           The Borrower has entered into that certain Credit Agreement, dated
as of August 15, 2008, by and among the Borrower, the Administrative Agent,
certain affiliates of the Borrower signatory thereto and the Lenders from time
to time party thereto (as amended by that certain First Amendment to Credit
Agreement, dated as of September 15, 2008, Second Amendment to Credit Agreement,
dated as of December 31, 2008, Third Amendment to Credit Agreement, dated as of
April 3, 2009, Fourth Amendment to Credit Agreement, dated as of April 9, 2009,
Amendment No. Four-A to Credit Agreement, dated as of April 27, 2009, Amendment
No. Four-B to Credit Agreement, dated as of April 28, 2009, Amendment No. Four-C
to Credit Agreement, dated as of June 23, 2009, and Amendment No. Four-D to
Credit Agreement, dated as of June 29, 2009, as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
 
B.           The Borrower has notified the Administrative Agent, the Collateral
Agent and the Lenders that it desires to amend the Credit Agreement as set forth
herein; and
 
C.           Subject to certain conditions as set forth herein, the
Administrative Agent, the Collateral Agent and the Required Lenders are willing
to agree to the amendments to the Credit Agreement as set forth herein.
 
NOW THEREFORE, in consideration of the premises and the agreements, other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Borrower, the Loan Parties, the Administrative Agent, the
Collateral Agent and the Required Lenders, hereby agree as follows:
 
1.  
Amendments to Credit Agreement.  On the Fifth Amendment Effective Date, the
Credit Agreement is amended as follows:

 
1.1.  
Amendments to Section 1.01 (Definitions).

 
1.1.1.  
Section 1.01 of the Credit Agreement is hereby amended by adding the following
new definitions in proper alphabetical sequence:



1.1.2.  
“Fifth Amendment” shall mean that certain Fifth Amendment to Credit Agreement,
dated as of September 17, 2009, among the Borrower, certain affiliates of the
Borrower signatory thereto, the Administrative Agent, the Collateral Agent and
the Required Lenders.

 
 
“Fifth Amendment Effective Date” shall mean the date of satisfaction of the
conditions referred to in Section 3 of the Fifth Amendment.


NY\1543172.14
 
 

--------------------------------------------------------------------------------

 
 
1.1.3.  
Section 1.01 of the Credit Agreement is further amended by deleting the existing
definition of “CEI Threshold” and replacing it as follows:

 
 
“CEI Threshold” shall mean the sum of (i) $150,000,000, of which no more than
$50,000,000 may be utilized for the purposes of issuing Guarantees in respect of
obligations not constituting Indebtedness of the Marketing Entities and (ii) the
amounts which are used to fund the obligations owing under the CMI TUA by
CMI.  For the avoidance of doubt, the transactions permitted pursuant to
Sections 6.01(h), 6.04(d)(X) and 6.10(g)(X) shall not in the aggregate exceed
the amount set forth in the preceding sentence.”

 
1.1.4.  
Section 1.01 of the Credit Agreement is further amended by deleting the existing
definition of “CMI” and replacing it as follows:

 
 
“CMI” shall mean Cheniere Marketing, LLC, a Delaware limited liability company
(formerly known as Cheniere Marketing, Inc.).

 
1.2.  
Amendment to Section 6.05 (Mergers, Consolidations, Sales of Assets and
Acquisitions; Issuance of Equity).  Clause (b) of Section 6.05 of the Credit
Agreement is hereby amended as follows:

 
1.2.1.  
adding “and” immediately following “;” at the end of sub-clause (i)(B) of
Section  6.05(b); and

 
1.2.2.  
replacing the sub-clause reference “C” with “ii” in Section 6.05(b) so that
Section 6.05(b)(i)(C) is read as Section 6.05(b)(ii).

 
1.3.  
Technical Amendment to Section 9.08(b) (Waivers; Amendment).  Clause (iii) in
the proviso set forth in Section 9.08(b) of the Credit Agreement is hereby
amended by deleting incorrect section references contained therein to Sections
2.12 and 2.10, respectively, and replacing such references therein with “Section
2.10” and “Section 2.09”, respectively.

 
2.  
Representations and Warranties.   Each Loan Party hereby represents and warrants
to the Administrative Agent, the Collateral Agent and the Lenders (which
representations and warranties shall survive the execution and delivery of this
Amendment), as follows:

 
2.1.  
Absence of Defaults.  No event has occurred and is continuing or will result
from the consummation of the transactions contemplated by this Amendment that
would constitute a Default or Event of Default after giving effect to this
Amendment.

 

NY\1543172.14
 
2

--------------------------------------------------------------------------------

 

2.2.  
Enforceability.  This Amendment has been duly executed and delivered by such
Loan Party and constitutes a legal, valid and binding obligation of such Loan
Party enforceable against such Loan Party in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 
2.3.  
Authorization, No Conflicts.  The execution, delivery and performance of this
Amendment by each Loan Party (i) has been duly authorized by all requisite
organizational action of such Person and (ii) will not (A) violate (1) any
provision of law, statute, rule or regulation, or of the certificate or articles
of incorporation or other constitutive documents or by-laws of such Person, (2)
any order of any Governmental Authority or arbitrator or (3) any provision of
any indenture, agreement or other instrument to which such Person is a party or
by which it or any of its property is or may be bound, (B) be in conflict with,
result in a breach of or constitute (alone or with notice or lapse of time or
both) a default under, or give rise to any right to accelerate or to require the
prepayment, repurchase or redemption of any obligation under any such indenture,
agreement or other instrument or (C) result in the creation or imposition of any
Lien upon or with respect to any property or assets now owned or hereafter
acquired by such Person (other than Liens created under the Security Documents).

 
2.4.  
Incorporation of Representations and Warranties. The representations and
warranties contained in Article III of the Credit Agreement are and will be true
and correct in all material respects on and as of the date hereof to the same
extent as though made on and as of this date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case they were true and correct in all material respects on and as of such
earlier date.

 
3.  
Effectiveness.  The effectiveness of this Amendment is subject to the
satisfaction of each the following conditions precedent:

 
3.1.  
Execution.  The Administrative Agent shall have received duly executed and
delivered counterparts of this Amendment that, when taken together, bear the
signatures of the Loan Parties, the Required Lenders, the Administrative Agent
and the Collateral Agent.

 
3.2.  
Representations and Warranties.  The representations and warranties contained
herein shall be true and correct in all respects.

 
3.3.  
Necessary Consents.  Each Loan Party shall have obtained all material consents
necessary or advisable in connection with the transactions contemplated by this
Amendment.

 
3.4.  
Fees.  All fees and expense reimbursement payable by the Borrower to the
Administrative Agent, the Collateral Agent and the Lenders for which invoices
have been presented shall have been paid in full.

 
3.5.  
Assumption Agreement.  Cheniere Marketing, LLC shall have duly executed and
delivered an Assumption Agreement in the form of Exhibit A attached hereto.

 

 
NY\1543172.14
 
3

--------------------------------------------------------------------------------

 

3.6.  
Notwithstanding anything to the contrary in this Amendment, each Lender by
delivering its signature page to this Amendment shall be deemed to have
acknowledged receipt of and consented to and approved the Amendment and each
other document required to be approved by any Agent or any Lender, as
applicable, on the date such Lender delivers its signature to this Amendment and
the Administrative Agent shall be entitled to rely on such confirmation.

 
4.  
Reference to and Effect Upon the Loan Documents.

 
4.1.  
Except as specifically set forth above, the Credit Agreement and each other Loan
Document shall remain in full force and effect and is hereby ratified and
confirmed.  Except to the extent expressly set forth herein, the execution,
delivery and effectiveness of this Amendment shall not operate as a waiver of
any right, power or remedy of Agents or any Lender under the Loan Documents, or
any other document, instrument or agreement executed and/or delivered in
connection therewith.

 
4.2.  
Any reference in any Loan Document to the Credit Agreement shall be a reference
to the Credit Agreement as modified by this Amendment, and any reference in any
Loan Document to any other Loan Document shall be a reference to such referenced
Loan Document as modified by this Amendment.

 
4.3.  
This Amendment is a Loan Document.  The provisions of Section 9.15 of the Credit
Agreement shall apply with like effect to this Amendment.

 
5.  
Further Assurances.  Each Loan Party hereby agrees to authorize, execute and
deliver all additional instruments, certificates, financing statements,
agreements or documents, and take all such actions as the Administrative Agent,
the Collateral Agent or the Required Lenders may reasonably request for the
purposes of implementing or effectuating the provisions of this Amendment.

 
6.  
Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES THEREOF.

 
7.  
Headings.  Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute part of this Amendment
for any other purposes.

 
8.  
Counterparts.  This Amendment may be executed by all parties hereto in any
number of separate counterparts each of which may be delivered in original,
facsimile or other electronic (e.g., “.pdf”) form, and all of such counterparts
taken together constitute one instrument.

 
9.  
Severability.  In case any one or more of the provisions contained in this
Amendment shall for any reason be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect any other provision hereof, and this Amendment shall be construed as if
such invalid, illegal, or unenforceable provision had never been contained
herein.

 

NY\1543172.14
 
4

--------------------------------------------------------------------------------

 

10.  
WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AMENDMENT OR ANY OTHER LOAN DOCUMENTS AND FOR ANY COUNTERCLAIM THEREIN.

 
11.  
Final Agreement of the Parties.  THIS AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

 
[Remainder of this page intentionally left blank]
 
 
 
 
 
 
 
 
 
 
 
 
 

NY\1543172.14
 
5

--------------------------------------------------------------------------------

 
EXECUTION VERSION





CHENIERE COMMON UNITS HOLDING, LLC, as Borrower
 
 
By:
/S/ GRAHAM A. MCARTHUR
   
Name: Graham A. McArthur
   
Title:   Treasurer





CHENIERE CORPUS CHRISTI PIPELINE, L.P., as a Loan Party
 
 
By:
/S/ GRAHAM A. MCARTHUR
   
Name: Graham A. McArthur
   
Title:   Treasurer





CHENIERE CREOLE TRAIL PIPELINE, L.P., as a Loan Party
 
 
By:
/S/ GRAHAM A. MCARTHUR
   
Name: Graham A. McArthur
   
Title:   Treasurer





CHENIERE ENERGY OPERATING CO., INC., as a Loan Party
 
 
By:
/S/ GRAHAM A. MCARTHUR
   
Name: Graham A. McArthur
   
Title:   Treasurer





CHENIERE MIDSTREAM HOLDINGS, INC., as a Loan Party
 
 
By:
/S/ GRAHAM A. MCARTHUR
   
Name: Graham A. McArthur
   
Title:   Treasurer

 

 
Signature Page to Fifth Amendment

--------------------------------------------------------------------------------




CHENIERE PIPELINE COMPANY, as a Loan Party
 
 
By:
/S/ GRAHAM A. MCARTHUR
   
Name: Graham A. McArthur
   
Title:   Treasurer

 


CHENIERE PIPELINE GP INTERESTS, LLC, as a Loan Party
 
 
By:
/S/ GRAHAM A. MCARTHUR
   
Name: Graham A. McArthur
   
Title:   Treasurer





CHENIERE SOUTHERN TRAIL GP, INC., as a Loan Party
 
 
By:
/S/ GRAHAM A. MCARTHUR
   
Name: Graham A. McArthur
   
Title:   Treasurer





CHENIERE SOUTHERN TRAIL PIPELINE, L.P., as a Loan Party
 
 
By:
/S/ GRAHAM A. MCARTHUR
   
Name: Graham A. McArthur
   
Title:   Treasurer





GRAND CHENIERE PIPELINE, LLC, as a Loan Party
 
 
By:
/S/ GRAHAM A. MCARTHUR
   
Name: Graham A. McArthur
   
Title:   Treasurer

 
 
Signature Page to Fifth Amendment

--------------------------------------------------------------------------------




CHENIERE ENERGY SHARED SERVICES, INC., as a Loan Party
 
 
By:
/S/ GRAHAM A. MCARTHUR
   
Name: Graham A. McArthur
   
Title:   Treasurer





CHENIERE ENERGY, INC., as a Loan Party
 
 
By:
/S/ GRAHAM A. MCARTHUR
   
Name: Graham A. McArthur
   
Title:   Treasurer





CHENIERE LNG HOLDINGS, LLC, as a Loan Party
 
 
By:
/S/ GRAHAM A. MCARTHUR
   
Name: Graham A. McArthur
   
Title:   Treasurer





CHENIERE LNG O&M SERVICES, LLC, , as a Loan Party
 
 
By:
/S/ GRAHAM A. MCARTHUR
   
Name: Graham A. McArthur
   
Title:   Treasurer





CHENIERE LNG TERMINALS, INC., as a Loan Party
 
 
By:
/S/ GRAHAM A. MCARTHUR
   
Name: Graham A. McArthur
   
Title:   Treasurer

 
 
Signature Page to Fifth Amendment

--------------------------------------------------------------------------------




CHENIERE LNG, INC., as a Loan Party
 
 
By:
/S/ GRAHAM A. MCARTHUR
   
Name: Graham A. McArthur
   
Title:   Treasurer

 
 
Signature Page to Fifth Amendment

--------------------------------------------------------------------------------


 
 
GSO SPECIAL SITUATIONS FUND LP, as a Lender
By: GSO Capital Partners LP, its investment advisor
 
 
By:
/S/ GEORGE FAN
   
Name: George Fan
   
Title: Chief Legal Officer



 
GSO COF FACILITY LLC, as a Lender
By: GSO Capital Partners LP, as Portfolio Manager
 
 
By:
/S/ GEORGE FAN
   
Name: George Fan
   
Title: Chief Legal Officer







 
GSO SPECIAL SITUATIONS OVERSEAS MASTER FUND LTD, as a Lender
By: GSO Capital Partners LP, its investment advisor
 
 
By:
/S/ GEORGE FAN
   
Name: George Fan
   
Title: Chief Legal Officer



 
BLACKSTONE DISTRESSED SECURITIES FUND L.P.,
By: Blackstone Distressed Securities Associates L.P., its general partner
By:  Blackstone DD Associates L.L.C., its general partner
 
 
By:
/S/ GEORGE FAN
   
Name: George Fan
   
Title: Authorized Signatory

 
 
Signature Page to Fifth Amendment

--------------------------------------------------------------------------------


 
THE BANK OF NEW YORK MELLON, as Administrative Agent and Collateral Agent
 
 
By:
/S/ MELINDA VALENTINE
   
Name: Melinda Valentine
   
Title: Vice President




Signature Page to Fifth Amendment
 
 

--------------------------------------------------------------------------------

 
EXECUTION VERSION



EXHIBIT A TO THE
FIFTH AMENDMENT
TO THE CREDIT AGREEMENT


ASSUMPTION AGREEMENT, dated as of September ___,  2009, made by Cheniere
Marketing, LLC (formerly Cheniere Marketing, Inc.), a Delaware limited liability
company, in favor of The Bank of New York Mellon, (“BNY”) as collateral agent
(in such capacity, the “Collateral Agent”) for (i) the banks and other financial
institutions and entities (the “Lenders”) parties to the Credit Agreement
referred to below, and (ii) the other Secured Parties (as defined in the
Guarantee and Collateral Agreement (as hereinafter defined)).  All capitalized
terms not defined herein shall have the meaning ascribed to them in such Credit
Agreement.


W I T N E S S E T H:


WHEREAS, Cheniere Common Units Holding, LLC (the “Borrower”), the affiliates of
Borrower signatory thereto, the Lenders and BNY, as administrative agent have
entered into a Credit Agreement, dated as of August 15, 2008 (as amended,
supplemented, replaced or otherwise modified from time to time, the “Credit
Agreement”);


WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its affiliates, including Cheniere Marketing, Inc., have entered into the
Guarantee and Collateral Agreement, dated as of August 15, 2008 (as amended,
supplemented or otherwise modified from time to time, the “Guarantee and
Collateral Agreement”) in favor of the Collateral Agent for the benefit of the
Secured Parties;


WHEREAS, after becoming a party to the Guarantee and Collateral Agreement,
Cheniere Marketing, Inc. changed its name to Cheniere Marketing, LLC; and


WHEREAS, Cheniere Marketing, LLC has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;


NOW, THEREFORE, IT IS AGREED:


1.           Guarantee and Collateral Agreement.  By executing and delivering
this Assumption Agreement, Cheniere Marketing, LLC hereby becomes a party to the
Guarantee and Collateral Agreement as a Grantor thereunder with the same force
and effect as if originally named therein as a Grantor and, without limiting the
generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Grantor thereunder.  Cheniere Marketing, LLC hereby represents
and warrants that each of the representations and warranties contained in
Section 4 of the Guarantee and Collateral Agreement is true and correct on and
as the date hereof (after giving effect to this Assumption Agreement) as if made
on and as of such date.

NY\1543172.14
 
 

--------------------------------------------------------------------------------

 

2.           GOVERNING LAW.  THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
 
IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.




 
CHENIERE MARKETING, LLC
 
 
By:
     
Name:
   
Title:








Signature Page to Assumption Agreement
NY\1543172.14
 
 

--------------------------------------------------------------------------------

 